 

Exhibit 10.2

 

ADDENDUM

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM TWO TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum”) is
dated effective as of April 13, 2007, and is entered into between GK FINANCING,
LLC, a California limited liability company (“GKF”) or its wholly owned
subsidiary whose obligation under this Agreement shall be guaranteed by GKF, and
OSF Healthcare System, an Illinois not for profit corporation, owner and
operator of St. Francis Medical Center (“Medical Center”), with reference to the
following recitals:

 

Recitals:

 

WHEREAS, on February 18, 2000, GKF and Medical Center executed a Lease Agreement
for a Gamma Knife Unit (the “Lease”); and

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Lease as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1.             Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.Extension of Lease Term.

 

a.It is acknowledged that the Commencement Date of the Lease is May 14, 2001. In
view of the provisions set forth below in this Section, Section 18 of the Lease
is hereby deleted in its entirety.

b.In consideration of the “Upgrade and First Reload” described below, the Term
of the Lease as set forth in Section 6 of the Lease is hereby extended for an
additional five (5) years (collectively, the “First Extension”). The First
Extension shall commence on May 14, 2011 (which is the expiration date of the
initial Term of the Lease).

c.If the “Second Reload” is performed as described below, then, in consideration
thereof, the Term of the Lease (as extended by the First Extension) shall be
automatically extended for an additional three (3) years (collectively, the
“Second Extension”). The Second Extension shall commence on May 14, 2016 (which
is the expiration date of the First Extension).

d.All references in the Lease to the “Term” shall be deemed to refer to the
Term, as extended by the First Extension and the Second Extension, as
applicable.

 

 

 

 

3.Upgrade and Cobalt Reload of the Equipment. Section 15 of the Lease is hereby
deleted in its entirety and replaced with the following:

 

“15.1 Upgrade and First Reload. Subject to the terms and conditions set forth
below, (a) GKF, at GKF’s cost and expense, shall replace and upgrade the
Equipment to a Leksell Gamma Knife Perfexion model (the “Perfexion Model”) and
reload the Equipment (as upgraded) with new cobalt-60 (the “Upgrade and First
Reload”), which Upgrade and First Reload shall be performed at the Site; and (b)
GKF shall use its commercially reasonable efforts to perform the Upgrade and
First Reload during summer/fall 2007, subject to availability of the Perfexion
Model from the equipment manufacturer. It is anticipated that the Equipment will
be unavailable to perform procedures for approximately four to five weeks due to
the Upgrade and First Reload process. Medical Center agrees to be responsible
for all insurance, rigging, site modifications and installation costs related to
the Upgrade and First Reload, and the de-installation and removal of the
existing Equipment.

 

“15.2 Second Reload. Subject to the terms and conditions set forth below, (a)
GKF may elect, at its sole option and at its cost and expense, to reload the
Perfexion Model with new cobalt-60 (the “Second Reload”), which Second Reload
shall be performed at the Site; and (b) if GKF has elected to do so, GKF shall
use its commercially reasonable efforts to perform the Second Reload during the
13th year of the Lease. Medical Center agrees to be responsible for all
insurance, rigging, site modifications and installation costs related to the
Second Reload.

 

“15.3 Medical Center Support. In connection with both the Upgrade and First
Reload and the Second Reload, Medical Center, at Medical Center’s cost and
expense, shall provide GKF with Medical Center personnel (including Medical
Center physicists) and services upon request and as required by GKF, among other
things, to oversee, supervise and assist with construction and compliance with
local, state and federal regulatory requirements and with nuclear regulatory
compliance issues and the calibration of the Perfexion model.

 

“15.4 Permits. Notwithstanding the foregoing, the Upgrade and First Reload and
the Second Reload (if applicable) shall be performed by GKF only after all
necessary and appropriate licenses, permits, approvals, consents and
authorizations, including, without limitation, the proper handling of the
cobalt-60 (collectively, the “Permits”), have been obtained by Medical Center at
Medical Center’s sole cost and expense (other than any filing or registration
fees which shall be paid for by GKF). The timing and procedure for such Upgrade
and First Reload and the Second Reload (if applicable) shall be as mutually
agreed upon between the parties. Notwithstanding anything to the contrary
contained in this Agreement, GKF makes no representation or warranty to Medical
Center concerning the Upgrade and First Reload and/or the Second Reload (if
applicable), and GKF shall have no obligation or liability to pay any damages to
Medical Center resulting therefrom.

 

“15.5 All references in this Agreement to (a) “Installation” shall be deemed to
refer to the Upgrade and First Reload and the Second Reload, as applicable; and
(b) “Equipment” shall be deemed, immediately following its upgrade, to mean the
Perfexion Model.”

 

4.Per Procedure Payment.

 

a.Notwithstanding the provisions of Section 7 of the Lease, commencing from and
after the first day of the first month after installation of the Perfexion
Model, the per procedure payment set forth in Section 7 of the Lease shall be
amended to equal Nine Thousand Two Hundred and Fifty Dollars ($9,250) per
procedure, and no further adjustment to such per procedure payment shall be made
based on the number of procedures performed during any year or other time period
under the Lease. As used in the Lease, the term “procedure” shall mean each
individual treatment session (fraction), whether performed on an inpatient or
outpatient basis, during which a patient receives treatment, imaging or other
procedures, including, without limitation, treatment planning and delivery,
imaging and other ancillary services, using the Equipment and/or any other
equipment or devices that are used in lieu of, or as an alternative to, the
Equipment.

 

- 2 - 

 

 

5.No Responsibility for Additional Upgrades or Reloading. Notwithstanding
anything to the contrary contained herein or in the Lease, it is understood by
the parties that GKF is not responsible for any additional upgrades, hardware,
cobalt reloading, software changes and/or other modifications to the Perfexion
Model, except as expressly set forth herein or otherwise agreed upon in writing
by Medical Center and GKF.

 

6.Captions. The Captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Addendum.

 

7.Full Force and Effect. Except as amended by this Addendum, all of the terms
and provisions of the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum Three effective as
of the date first written above.

 

GKF:   Medical Center:         GK FINANCING, LLC   OSF HEALTHCARE SYSTEM, owner
and operator of Saint Francis Medical Center         By: /s/ Ernest A. Bates  
By: /s/ John Moore Name: Ernest A. Bates, M.D.   Name: John Moore Title: GKF
Policy Committee Member   Title: Chief Executive Officer        

 

- 3 - 

